Title: To Thomas Jefferson from Jacob Abbot Cummings, 9 June 1826
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston
June 9. 1826.—
Yr favr of the 31st Ult. addressd to our Mr H. was recd in due Course Mr Hilliard left for Va last week & will proby be at Charlottsville about the 20th inst; we shipped, Cases [GRAPHIC IN MANUSCRIPT] 5.6/ German [GRAPHIC IN MANUSCRIPT]  8. 9. 10/ English   C.II.S. No 36/ French on board the Schr  Zeno Apl 29th to Col Peyton, wh Vessel stranded on Cape Cod & was condemd, the Books were reshiped (& said to be uninjured) on board the Schr Gazelle Capt Simmons May 27th & we hope will soon arrive in good order, notwithstanding the bad luck that has attended them. Case No 7. Germ. Bks. was shippd from New York wh we presume has ere this been recd; we are daily expecting a further shipman of scarce Books that could not be had when the others were shipped RespectfullyCummings, Hilliard & Co.